81 S.E.2d 403 (1954)
240 N.C. 196
STATE
v.
AYSCUE.
No. 436.
Supreme Court of North Carolina.
April 28, 1954.
John F. Matthews, Louisburg, for defendant-appellant.
Atty. Gen. Harry McMullan and Asst. Atty. Gen. Ralph Moody for the State.
PER CURIAM.
The defendant, being without counsel in the trial below, seeks to challenge in this Court for the first time (1) the admissibility of portions of the evidence adduced against him, and (2) the sufficiency of the evidence to carry the case to the jury. However, the record discloses no objection to any of the evidence nor motion for judgment as of nonsuit. In fact, nowhere in the record is there an objection or exception to any ruling of the trial court. The objections, first made in this Court, come too late. Decision here is controlled by what is said in State v. Howell, 239 N.C. 78, 79 S.E.2d 235, and State v. Gaston, 236 N.C. 499, 73 S.E.2d 311.
True, the appeal itself is an exception to the judgment, State v. Sloan, 238 N.C. 672, 78 S.E.2d 738, but the judgment appears to be regular in form and is supported by the verdict. It would seem the defendant has applied to the wrong forum.
No error.